Order entered in the Supreme Court, New York County, on October 11, 1974 granting plaintiff’s motion for summary judgment unanimously affirmed, without costs and without disbursements. Special Term properly found that in this action wherein plaintiff seeks recovery upon defendant’s written guarantee of a corporate debt and for counsel fees, defendant was required to lay bare her proof to establish that a triable issue exists. Defendant’s naked denial that she ever executed a guarantee is insufficient. She does not assert that she did not execute the document annexed to the complaint, nor did she deny the validity of her signature at Special Term. Defendant’s denials and affirmative defenses are conclusory and not factual and, therefore, insufficient to defeat the motion for summary judgment. (See, e.g., O’Meara Co. v National Park Bank of NY, 239 NY 386, 395.) Concur— Markewich, J. P., Kupferman, Capozzoli, Lane and Nunez, JJ.